DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brugger et al [DE 102014000241 A1] in view of Heim et al [US 20120028562 A1].
As for claim 1, Brugger discloses a volume fill airflow measurement device (see Figures and Abstract) comprising: 
a housing having a volume capture element sealably connected thereto (see Figures 2 & 3); and a sensor module adapted to sense a filled state of the volume capture element (page 1, paragraph 4: For this purpose, the measuring funnel is placed with an air inlet on the inlet or outlet opening of the building ventilation system. With the measuring unit, for example an anemometer, the volume flow through the supply or exhaust air opening can be measured.).
Brugger does not specifically disclose a frame shutter.  In an analogous art, Heim discloses a system and method for volume capture wherein a damper (30) acts as a frame shutter openable and closable about a frame (paragraphs 0036-0041).  Having these teachings on hand, it would have been obvious to the skilled artisan to modify the invention of Brugger to include a frame and shutter as suggested by Heim in order to yield the predictable results of a system wherein airflow could be controlled.  Having the ability to control the airflow would have allowed the technician an opportunity to efficiently and conveniently measure the volume fill airflow at a particular vent.
As for claim 2, Heim discloses a start button or shutter release adapted to open the shutter and start a timer (paragraph 0077).
As for claim 6, Heim discloses the sensor module may comprise a processor, one or more sensor adapted to detect the filled state of the volume capture element, and circuitry and/or electronics associated with the one or more sensor (paragraphs 0076-0077 and claim 19).
As for claim 7, examiner takes official notice that it was known in the art for monitoring devices to include appropriate power and communication means for communicating with a processing device.  Having these teachings on hand, it would have been obvious to the skilled artisan to modify Brugger and Heim to include power and communication means for conveying measured results to a technician.
As for claims 8 and 9, the claims are interpreted and rejected using the same reasoning as claim 1 above.  See also paragraphs 0036-0041 of Heim wherein damper (30) reads on a retractable sheet.
As for claims 10 and 11, Heim discloses that sensors other than the pressure sensor could be used in the invention (paragraph 0077).  Having these teachings on hand, the skilled artisan would have had good reason to try known sensors such as LIDAR or optical sensors in the invention of Brugger as modified by Heim.  The skilled artisan would have good reason to pursue the known options for sensing that were within his/her technical grasps at the time of filing the instant application.
As for claim 12, the claim is interpreted and rejected using the same reasoning as claim 1 above.
As for claim 13, the claim is interpreted and rejected using the same reasoning as claim 1 above. The skilled artisan would have recognized that the body/frame Brugger as modified by Heim could house the volume fill capture element in order to keep the element contained when transporting the device from place to place.
Claims 14 and 15 are interpreted and rejected using the same reasoning as claims 1, 2, and 6-9 above.
Claims 16-17 are interpreted and rejected using the same reasoning as claims 12-13 above.
Claims 18-19 are interpreted and rejected using the same reasoning as claims 10-11 above.
Claim 20 is interpreted and rejected using the same reasoning as claims 1, 2, 10, and 11.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Brugger et al in view of Heim et al as applied to the claims above, and further in view of Moss et al [US 10001151 B2].
As for claim 3¸ neither Brugger nor Heim specifically disclose a display.  In an analogous art, Moss shows that a display device was known in the art for displaying data related to airflow (column 9, lines 35-45).  Since Moss shows that it was known in the art to include a display, it would have been obvious to the skilled artisan modify Brugger in view of Heim to include a display in order to yield the predictable results of a system wherein the user could interpret collected data.
As for claims 4 and 5, the claims are interpreted and rejected using the same reasoning as claims 1-3 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the cited references discloses air flow measuring devices that were known in the art at the time of the instant application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M BLOUNT whose telephone number is (571)272-2973. The examiner can normally be reached M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC M. BLOUNT
Primary Examiner
Art Unit 2684



/Eric Blount/            Primary Examiner, Art Unit 2684